UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOHN CHRISTOPHER BUTLER,

                          Plaintiff,
                                                    17 Civ. 3077 (KPF)
                   -v.-
                                                         ORDER
RAVI SURIA,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      As specified on the record on May 13, 2021, and for the reasons

explained on the record, Plaintiff’s motion for turnover is GRANTED in part and

DENIED in part, Plaintiff’s motion for the appointment of a receiver is

GRANTED, and Plaintiff’s motion to have himself appointed as receiver is

DENIED. As discussed on the record, the parties are to meet and confer

regarding the appointment of an appropriate receiver and shall provide a joint

status update on or by May 28, 2021. After the appointment of a receiver, the

Court will set schedule for the turnover of Defendant’s assets. The Clerk of

Court is directed to terminate the motion pending at docket entry 145.

      SO ORDERED.

Dated:      May 13, 2021
            New York, New York             __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge
